DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of July 5, 2022, in response to the Office Action of February 4, 2022, are acknowledged.

Response to Arguments 
	The examiner does not dispute that anxiety and depression are distinct from conditioned fear.  However, a subject with PTSD remains within the scope of the instant claims.  Lowe teaches treating PTSD with an NK-3 antagonist in a daily dose. See par. 12.   Salomé makes clear that osanetant is an NK3 receptor antagonist.  
	While fear and anxiety may be not be identical, they appear to substantially overlap.  Even if they did not, administering a daily dose of osanetant to a subject with PTSD would be obvious in view of the teachings to administering an NK-3 antagonist to a subject with PTSD, wherein osanetant is a known NK-3 antagonist.  Further, cognitive restructuring is an ongoing process.  
	Suggestions for Allowance:
	The examiner left a voice message for Eric Andreansky on October 4, 2022, but was not able to conduct an interview.  The claims appear to focus on “reducing the development of symptoms of PTSD in a subject that is developing PTSD.”  The language of the claim must find support in the Specification and enable an ability to identify a subject that is “developing PTSD.”
	The examiner notes that the prevention of PTSD merely requires the administration of a claimed agent to any subject that experiences a traumatic event.  This includes any of the subjects described by Lowe, e.g., including a subject with panic disorder, OCD, acute stress disorder, phobias, and others.  Further, the treatment of PTSD as noted above would be obvious because NK3 antagonists are taught to treat PTSD.  Further, anxiety and depression are excluded from the instant claims.  
	The target of the claims appears to be preventing development of conditioned fear in a subject that has been exposed to a traumatic event that will induce conditioned fear.  However, understanding what trauma qualifies will differ for each person and administering an agent in a subject that is going to develop PTSD requires an ability to identify such subject.  It is not clear how to identify a subject that does not have PTSD but will develop PTSD based on a previous experience.  
	As such, it appears that the active step of administering osanetant to a subject with PTSD or to any subject that may develop PTSD is obvious despite distinctions between fear and anxiety.  

Status of the Claims
	Claims 1, 3, 4, and 8-19 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoellner et al., PTSD not an anxiety disorder? DSM Committee proposal turns back the hands of time,” Depress Anxiety. 2011 October 3; 28(10): 853-856, in view of Alexander, “Pharmacotherapy for Post-traumatic Stress Disorder In Combat Veterans, P&T, January 2012, Vol. 37, No. 1, in view of Salomé et al. “Selective blockade of NK2 or NK3 receptors produces anxiolytic- and anti-depressant-like effects in gerbils,” Pharmacology, Biochemistry, and Behavior 83 (2006) 533-539, and in view of Kronenberg et al., “Randomized, Double-Blind Study of SR142801 (Osanetant). A Novel Neurokinin-3 (NK3) Receptor Antagonist in Panic Disorder with Pre- and Posttreatment Cholecystokinin Tetrapeptide (CCK-4) Challenges,” Pharmacopsychiatry 2005; 38:24-29, and in view of Lowe et al., (EP 1 192 952 A2), as evidenced by the Encyclopedia of Psychopharmacology, 2010 Edition.
The examiner notes that prevent and prevention are defined in the instant Specification to include reducing the severity. See Spec. p7, lines 4-6.  Thus, it appears that prevent can include administration to a subject with PTSD, e.g., to reduce severity.
Zoellner explains: “It is our strong opinion that, at this point, there is insufficient evidence for PTSD to be considered distinct from the anxiety disorders as outlined below.” Abstract.

    PNG
    media_image1.png
    304
    1054
    media_image1.png
    Greyscale

Zoellner also explains that PTSD is characterized by slower extinction of fear response.  
Alexander teaches that the approved drugs for treating PTSD include sertraline and paroxetine.  Common signs and symptoms include depression and anxiety. See Table 1. Additionally, fluoxetine is used to treat PTSD as an SSRI.  Clinically, PTSD covers a spectrum of disorders and usually accompanies mood disturbances, chronic pain, sleep disturbances and psychiatric disorders.  PTSD is a severe and chronic anxiety disorder.  
Salomé teaches Osanetant treat anxiety and depression and is a NK3 receptor antagonist.  Further, “it might be advantageous to have compounds with both an antidepressant and an anxiolytic action since many patients have mixed diagnoses.”  Further, Salomé indicates that the method of action of Osanetant is similar to that observed for SSR149415, which displays anxiolytic-like effects in elevated plus-maze and fear/anxiety defense test battery, among others.  Further, Osanetant was shown to decrease tonic immobility.  Tonic immobility is a fear response.  
	Kronenberg teaches: SR142801 showed a significant difference in post CCK-4 plasma prolactin levels in subjects that suffer from panic disorder.  Multiple systems in a ‘fear network’ in the amygdala may interact to produce anxiety.  Clinical trials of NK3 receptor antagonist “have not yet been reported for panic-anxiety and/or depression.” P3, 2nd full par.  SR142801 is highly active and crosses the blood-brain barrier when administered orally.  Up to 200 mg per day was well tolerated.  Treatment with SR142801 before and after CCK-4 challenges was significant. See Figure 1(B), below, wherein the black bars represent placebo and white bar represent SR142801.


    PNG
    media_image2.png
    416
    477
    media_image2.png
    Greyscale

Prolactin is a stress hormone and the difference in post-CCK-4 prolactin secretion “seems compatible with enhanced stress resistance conferred by SR142801.” P6, 2nd full par.  SR142801 did induce an effect on the endocrine stress response.
	Thus, Salomé and Kronenberg when read together indicate that the claimed agent can be beneficial in reducing fear and stress responses based on their reducing stress hormone response and decreasing tonic immobility as well as elevated plus-maze and fear/anxiety defense test battery.
	Lowe teaches treating anxiety and “anxiety disorders” with a composition comprising a NK-3 antagonist. See abstract.  More importantly, anxiety includes anxiety disorders and is defined to include post-traumatic stress disorder, as well as social phobias, e.g. See par. 12.  Lowe teaches anxiety is an emotional condition characterized by apprehension and fear. See par. 4.  A suitable daily dosage of NK-3 antagonist can be from 0.05 to 500 mg per day. See par. 103.
With regard to claim 7, if a medication is taken daily, it would be taken within a day of a traumatic event.
As evidenced by the Encyclopedia of Psychopharmacology, 2010 Edition, 

    PNG
    media_image3.png
    143
    708
    media_image3.png
    Greyscale

In other words, if the claimed agent is taught to treat anxiety, a POSA would have a reasonable expectation of success in ameliorating a symptom of condition fear, which is defined and characterized by anxiety.  Treatment is broadly defined by the instant Specification to include reducing a symptom. 
	With regard to claim 19, administering an agent known to treat PTSD and provide enhanced stress resistance and decrease fearful response/tonic immobility is obvious prior to a person experiencing an even likely to cause stress and/or fear.
It would have been prima facie obvious to a person of ordinary skill in the art to combine the teachings of Zoellner, Alexander, Salomé, Lowe, Kronenberg, and Lowe to arrive at a claimed method.  One would have been motivated to do so because NK-3 antagonists, including Osanetant, are taught to treat conditions including PTSD and social phobias, as well as anxiety and depression and mixed diagnosis.  Osanetant is also taught to provide a level of enhanced stress resistance and decrease tonic immobility.  Lowe teaches NK3 antagonists treat anxiety disorders defined to include PTSD and social phobias.  Thus, administering Osanetant and a second agent as taught by Alexander to treat a subject with a fear condition, including PTSD, would be obvious with a reasonable and predictable expectation of success.  Further, Lowe teaches administration of 0.05 mg to 500 mg per day.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628